811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James E. CARSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 85-6029.
United States Court of Appeals, Sixth Circuit.
Dec. 18, 1986.

Before LIVELY, Chief Judge, MERRITT, Circuit Judge, and TIMBERS, Senior Circuit Judge.*
MERRITT, Circuit Judge.


1
James E. Carson challenges the Secretary's denial of his application for disability benefits.  The only issue before this Court is whether substantial evidence supports the Secretary's decision that although Carson cannot return to his former job as a coal miner, he can perform a limited range of sedentary work.


2
Carson filed a claim for benefits on January 24, 1984.  After his claim was denied initially and upon reconsideration, Carson appeared before Administrative Law Judge Edward W. Kreutzer who conducted a hearing and concluded that the claimant was ineligible for DIB.  The Appeals Council denied review and the District Court accepted the United States Magistrate's recommendation affirming the denial of benefits.


3
Carson claims he became disabled in March of 1983.  He originally injured his back in 1976.  He returned to his job as a coal miner but reinjured his back on October 17, 1982.  Following a lumbar laminectomy performed on November 17, 1982, Carson returned to work as a coal miner on March 2, 1983.  One week of work which required Carson to bend over constantly caused his back and leg pain to recur.  Carson is now thirty two years old.


4
We have reviewed the medical records, testimony and the decisions below.  For the reasons clearly and convincingly stated by Magistrate Murian in his report to District Judge Jarvis, we conclude that there is substantial evidence for the findings of the Secretary.


5
Accordingly, the judgment of the District Court is affirmed.



*
 The Honorable William H. Timbers, Senior Circuit Judge for the United States Court of Appeals for the Second Circuit, sitting by designation